DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 10/19/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered.
	Regarding the drawing objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.
 	Regarding the 112(b)/2nd indefinite rejections of claims 2 and 10, Applicant argued that the amendment overcame said rejections; the Examiner is in agreement, therefore said rejections are withdrawn.
Regarding the 103 prior art obviousness rejections, Applicant argued that Kuijk does not teach determining an annulus pressure from the acoustic time-of-flight (ToF) determined inner diameter of a casing, that Karlsen does not teach obtaining an inner casing diameter measurement, and that Nieuwkoop does not teach a method of determining a pressure. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case (see rejections for full details), primary reference Kuijk is relied upon for teachings pertaining to the acoustic ToF determination of an inner diameter of a casing, Karlsen is relied upon for teachings pertaining to motivation for determining an annular pressure, and Nieuwkoop is relied upon for the mathematical understanding in the art between changes in annular pressure and changes in diameter ([0012] “Suitably the fluid pressure in the annulus is increased to decrease said diameter of the expanded tubular section, or the fluid pressure in the annulus is decreased to increase said diameter of the expanded tubular section”). The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, it is the Examiner’s position that utilizing a known in the art relationship between changes in diameter and pressure to determine pressure from diameter measurements is a common sense enhancement that is desirable for making a pressure determination simple and relatively cheap. See MPEP 2144(II). The Examiner further emphasizes that there is an established scientific principle relating changes in diameter and pressure (see further supporting evidence in the Prior Art Appendix pertaining to this established scientific principle), and that it is upon this same established scientific principle that the Examiner relies upon for support in determining that the instant disclosure is enabled for determining the annulus pressure from the inner diameter (e.g., the state of the prior art demonstrates the knowledge of the relationship, the level of skill to so determine the pressure from the diameter or the diameter from the pressure only requires ordinary skill and is a predictable use of a mathematical understanding to determine one from the other without any undue experimentation; the Examiner further notes for Applicant that with regards to the other WANDS factors, that Applicant provides neither formula nor data relating the diameter to the pressure). The Examiner respectfully concludes, that the Examiner is unpersuaded that an ordinary artisan would more likely that not be both capable of determining the pressure from the inner diameter from scientific principles known in the art and would contrarily find it non-obvious to so utilize said known scientific principles, especially in view of the preceding sufficient implicit motivation to do so. For all of the aforementioned reasons, the Examiner retains the prior art rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Van Kuijk (US 20060289155 A1; hereafter “Kuijk”) in view of previously cited Karlsen et al (NPL Pressure Management under Arctic Operations; hereafter “Karlsen”) with previously cited Van Nieuwkoop (US 20100263878 A1; hereafter “Nieuwkoop”).      

Regarding independent claim 1,
 
 Kuijk teaches a determination method (Title “An Ultrasonic Estimating Method And Apparatus For A Cased Well”) for a casing (silent to determining pressure), comprising:
generating an acoustic pulse (via pulse generator circuit; see fig. 3 details of UA) at an acoustic transducer (figs. 2 & 3, Ultrasonic estimating apparatus UA ultrasonic transducer UT) disposed within a casing (figs. 1 & 2, casing string CS) at a selected depth;
measuring, at a processor (figs. 2 & 3, Ultrasonic estimating apparatus UA electronic arrangement EA), a time of flight of the acoustic pulse to an inner surface of the casing (figs. 1 & 2, casing string CS) ([0064] “The ultrasonic estimating apparatus measures the time-of-flight of a sound-pulse between emission by the ultrasonic transducer, reflection at the inner surface of the casing and reception of the reflected ultrasonic wave by the same ultrasonic transducer”); and
determining, at the processor (figs. 2 & 3, electronic arrangement EA), an inner diameter of the casing (figs. 1 & 2, casing string CS) from the time of flight ([0024] “ultrasonic estimating method for estimating an inner diameter of a casing”).
Kuijk does not teach comparing, at the processor, the determined inner diameter to a known inner diameter for the inner casing at a known annulus pressure to determine the annulus pressure related to the determined inner diameter.
However:
Karlsen teaches a method of determining a pressure in an annulus between an inner casing and an outer casing based on time of flight  (bold for emphasis: Title; Abstract "
method of B-annulus monitoring using ultrasound signals originating from a device in the A-annulus providing measurements based on time of flight in chambers placed in the B-annulus as a means of determining the temperature and pressure in the B-annulus”; first paragraph of description “based on measurements of time of flight of an acoustic ultrasound pulse”; Abstract “high stress on old wellheads and infrastructure, and a general increase in development of marginal fields have raised issues over safety aspects.
 Aside from developing improved procedures around cementing operations, leakage detection and oil spill recovery, additional success factors will be the ability to monitor pressure and temperature fluctuations in B annulus, as well as finding models and produce technology to manage such pressure build up successfully”). The Examiner notes this as particularly pertinent to the motivation for determining pressure within a B annulus.
Nieuwkoop teaches that an inner diameter is controlled by the annular pressure (Abstract “A diameter of the expanded tubular section is controlled by controlling a fluid pressure in the annulus” (Abstract; [0012] “Suitably the fluid pressure in the annulus is increased to decrease said diameter of the expanded tubular section, or the fluid pressure in the annulus is decreased to increase said diameter of the expanded tubular section”). The Examiner notes this as exemplary of the mathematical understanding between diameter and pressure in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine with Kuijk’s method a determination of pressure in a B-annulus—as suggested by Karlsen—for the expected purpose of improving safety and procedures around cementing, leakage, spill/recovery, and/or for evaluating pressure build-up. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine said B-annulus pressure from (pre)calculations of diameter—as further supported by Nieuwkoop’s teaching of pressure’s control over the diameter of a tubular section—thereby providing a simple and relatively cheap (e.g., as opposed to additional sensors) means of determining a B-annulus pressure.
Therefore, Kuijk as modified suggests comparing, at the processor (figs. 2 & 3, electronic arrangement EA), the determined inner diameter ([0024]) to a known inner diameter for the inner casing at a known annulus pressure to determine the annulus pressure related to the determined inner diameter (as suggested by the secondary references, emphasizing that secondary reference Nieuwkoop is exemplary of the mathematical understanding between diameter and pressure in the art). 

Regarding independent claim 9,
 
 Kuijk teaches a determination apparatus (see fig. 1) for a casing (figs. 1 & 2, casing string CS) (Title “An Ultrasonic Estimating Method And Apparatus For A Cased Well”) (silent to determining pressure), comprising:
an acoustic transducer (figs. 2 & 3, ultrasonic transducer UT) disposed within the casing (figs. 1 & 2, casing string CS) at a selected depth within the casing (figs. 1 & 2, casing string CS), the acoustic transducer (figs. 2 & 3, ultrasonic transducer UT) configured to generate an acoustic pulse (via pulse generator circuit; see fig. 3 details of UA) and receive a reflection of the acoustic pulse from the casing (figs. 1 & 2, casing string CS); and
a processor (figs. 2 & 3, electronic arrangement EA) configured to:
measure a time of flight of the acoustic pulse ([0064] “The ultrasonic estimating apparatus measures the time-of-flight of a sound-pulse between emission by the ultrasonic transducer, reflection at the inner surface of the casing and reception of the reflected ultrasonic wave by the same ultrasonic transducer”); and
determine an inner diameter of the casing (figs. 1 & 2, casing string CS) from the time of flight [0024] “ultrasonic estimating method for estimating an inner diameter of a casing”). 
Kuijk does not teach wherein the processor is configured to compare the determined inner diameter to a known inner diameter for the inner casing at a known annulus pressure to determine the annulus pressure related to the determined inner diameter.   
However:
Karlsen teaches a method of determining a pressure in an annulus between an inner casing and an outer casing based on time of flight  (bold for emphasis: Title; Abstract "
method of B-annulus monitoring using ultrasound signals originating from a device in the A-annulus providing measurements based on time of flight in chambers placed in the B-annulus as a means of determining the temperature and pressure in the B-annulus”; first paragraph of description “based on measurements of time of flight of an acoustic ultrasound pulse”; Abstract “high stress on old wellheads and infrastructure, and a general increase in development of marginal fields have raised issues over safety aspects.
 Aside from developing improved procedures around cementing operations, leakage detection and oil spill recovery, additional success factors will be the ability to monitor pressure and temperature fluctuations in B annulus, as well as finding models and produce technology to manage such pressure build up successfully”). The Examiner notes this as particularly pertinent to the motivation for determining pressure within a B annulus.
Nieuwkoop teaches that an inner diameter is controlled by the annular pressure (Abstract “A diameter of the expanded tubular section is controlled by controlling a fluid pressure in the annulus” (Abstract; [0012] “Suitably the fluid pressure in the annulus is increased to decrease said diameter of the expanded tubular section, or the fluid pressure in the annulus is decreased to increase said diameter of the expanded tubular section”). The Examiner notes this as exemplary of the mathematical understanding between diameter and pressure in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine with Kuijk’s apparatus and associated method a determination of pressure in a B-annulus—as suggested by Karlsen—for the expected purpose of improving safety and procedures around cementing, leakage, spill/recovery, and/or for evaluating pressure build-up. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine said B-annulus pressure from (pre)calculations of diameter—as further supported by Nieuwkoop’s teaching of pressure’s control over the diameter of a tubular section—thereby providing a simple and relatively cheap (e.g., as opposed to additional sensors) means of determining a B-annulus pressure.
Therefore, Kuijk as modified suggests wherein the processor (figs. 2 & 3, electronic arrangement EA) is configured to compare the determined inner diameter ([0024]) to a known inner diameter for the inner casing at a known annulus pressure to determine the annulus pressure related to the determined inner diameter (as suggested by the secondary references, emphasizing that secondary reference Nieuwkoop is exemplary of the mathematical understanding between diameter and pressure in the art).

Claim(s) 2-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Kuijk in view of previously cited Karlsen with previously cited Nieuwkoop and in further view of previously cited Warner et al (US 5341345 A; hereafter “Warner”).

Regarding claim 2 and claim 10, where claim 2 depends on claim 1 and claim 10 depends on claim 9,
 
 Kuijk teaches a processor (figs. 2 & 3, electronic arrangement EA) and measuring environmental conditions in the inner casing (figs. 1 & 2, casing string CS) including pressure and temperature with a downhole tool (TL) ([0057] "The well logging operation serves to measure various parameters of the hydrocarbon well geological formation (e.g. resistivity, porosity, etc . . . at different depths) and in the well-bore (e.g. temperature, pressure, fluid type, fluid flowrate, etc. . . . at different depths). Such measurements are performed by a logging tool TL”) (Examiner notes this as pertinent since the speed of sound is well-known in the art to be affected by environmental parameters including acoustic medium, temperature, and pressure).
Kuijk does not teach (language of claim 2) further comprising determining the inner diameter of the inner casing from the time of flight and a sound speed in the inner casing, nor (language of claim 10) wherein the processor is further configured to determine the inner diameter of the inner casing from the time of flight and a sound speed in the inner casing
Warner teaches a processor (electronic circuity) and an associated method of determining an inner distance from the time of flight and a sound speed (Title “Ultrasonic Stand-off Gauge”; Abstract “ultrasonic stand-off gauge for use in measuring the instantaneous stand-off distance between the drill stem and the borehole wall while drilling”; Background of the Invention “Apparatus for measuring the inner diameter of a borehole is known in the art” and “The acoustic stand-off measurement is complicated by several factors. One factor is the variation in the acoustic wave velocities (e.g. pressure wave velocity, shear wave velocity, etc. within the drilling fluid caused by differences in the density, pressure, temperature and composition of the drilling fluid. Other factors include the condition and shape of the borehole wall as well as the stand-off of the drill stem”; Abstract “the sound speed of the drilling fluid is determined accurately. Electronic circuitry uses the sound speed measurement of the drilling fluid as determined by the reference transducer to calculate accurate values of stand-off distance. The electronic circuitry also compensates for the variations of pressure, temperature and other characteristics of the drilling fluid, as well as for variances in the stand-off distance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine conventional consideration of sound speed for determinations of acoustic distance—as supported by Warner—with Kuijk’s electronic arrangement ultrasonic determination of the inner diameter of a casing thereby commonsensically providing more accurate and/or precise determinations thereof by compensating for the effects of the changes of the speed of sound on time of flight.

Regarding claim 3 and claim 11, where claim 3 depends on claim 2 and where claim 11 depends on claim 10,
 
 Kuijk teaches a processor (figs. 2 & 3, electronic arrangement EA) and measuring environmental conditions in the inner casing (figs. 1 & 2, casing string CS) including pressure and temperature with a downhole tool (TL) ([0057]).
Kuijk does not teach (language of claim 3) further comprising compensating a standard sound speed for environmental conditions within the casing to obtain the sound speed in the inner casing nor (language of claim 11)
Warner teaches a processor (electronic circuitry) and associated method of compensating a standard sound speed for environmental conditions within the casing to obtain the sound speed (Abstract “The electronic circuitry also compensates for the variations of pressure, temperature and other characteristics of the drilling fluid, as well as for variances in the stand-off distance”; see also previously provided citations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner’s system and associated method of compensation of environmental characteristics (such as pressure, temperature) for distance calculation with Kuijk’s method and associated structure for the same combination and motivation provided for claim 2/10.

Regarding claim 4 and claim 12, where claim 4 depends on claim 3 and where claim 12 depends on claim 11,
 
 Kuijk teaches measuring environmental conditions in the inner casing (figs. 1 & 2, casing string CS) including pressure and temperature with a downhole tool (TL) ([0057]).
Kuijk does not teach compensating a standard sound speed for environmental conditions wherein the environmental conditions includes at least one of: (i) a pressure in the inner casing; (ii) a temperature within the inner casing; (iii) a pressure in a downhole tool housing the acoustic transducer; and iv) a temperature in the downhole tool.
Warner teaches compensating a standard sound speed for environmental conditions wherein the environmental conditions includes at least one of: (i) a pressure in the inner casing; (ii) a temperature within the inner casing; (iii) a pressure in a downhole tool housing the acoustic transducer; and (iv) a temperature in the downhole tool (Abstract “The electronic circuitry also compensates for the variations of pressure, temperature and other characteristics of the drilling fluid, as well as for variances in the stand-off distance”; see also previously provided citations) (Examiner notes that the drilling fluid is both internal and external to the downhole tool).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner’s system and associated method of compensation of pressure and/or temperature conditions within a casing for distance calculation with Kuijk’s method and associated structure for the same combination and motivation provided for claim 2/10.

Regarding claim 5, which depends on claim 4,
 
 Kuijk as modified (see analysis of preceding claims) suggests 
further comprising determining an effect of at least one of the pressures and temperatures on at least one of (silent/not addressing) an outer diameter of the downhole tool and (suggested) an inner diameter of the inner casing (figs. 1 & 2, casing string CS) (see analysis of claim 4, emphasizing items i & ii thereof are suggested which affect diameter calculations of the inner casing).  

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Kuijk in view of previously cited Karlsen with previously cited Nieuwkoop, previously cited Warner, and in further view of previously cited Georgi (US 6618322 B1; hereafter “Georgi”).
Regarding claim 6 and claim 13, where claim 6 depends on claim 2 and where claim 13 depends on claim 10,
 
 Kuijk as modified (especially by Warner; see analysis of claim 2/10; additional analysis provided here) only suggests determining, via the processor (figs. 2 & 3, electronic arrangement EA), the sound speed within the inner casing (figs. 1 & 2, casing string CS) by measuring a time of flight for a calibration acoustic pulse reflected from a surface at a known distance from a reference acoustic transducer (Warner, see fig. 2, reference transducer 46) (not the same transducer utilized for standoff/diameter measurements).
Kuijk as modified by Warner does not suggest (language of claim 6) further comprising determining the sound speed within the inner casing by measuring a time of flight for a calibration acoustic pulse reflected from a surface at a known distance from the (same) acoustic transducer, nor (language of claim 13) wherein the acoustic transducer propagates a calibration acoustic pulse at a surface at a known distance from the acoustic transducer and the processor is further configured to determine the sound speed within the inner casing by measuring the time of flight for the calibration acoustic pulse.


    PNG
    media_image1.png
    322
    459
    media_image1.png
    Greyscale

However, Georgi teaches utilizing a transducer (fig. 6, transducer 610) for both a time of flight measurement from an acoustic pulse reflected from a surface (fig. 6, fixed target 612) at a known distance from the transducer (fig. 6, transducer 610) and for measuring a time of flight from the (same) transducer (fig. 6, transducer 610) and an inner wall (fig. 6, borehole wall 606) (see second to last paragraph pertaining to fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Georgi’s acoustic target and use of the same transducer with Kuijk’s modified method and associated structure thereby simplifying the number of transducers and therefore reducing hardware costs as well as simplifying processor calibration variables by the utilization of the same transducer exposed to the same fluid and substantially similar environmental conditions.

Claim(s) 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Kuijk in view of previously cited Karlsen with previously cited Nieuwkoop, previously cited Warner, and in further view of Applicant previously cited Thierry et al (US 20150177198 A1; hereafter “Thierry”).
Regarding claim 7 & 14 and claim 8 & 15, where claim 7 depends on claim 1 and where claim 8 depends on claim 7 and where claim 14 depends on claim 9 and where claim 15 depends on claim 14,
 Kuijk teaches neither (claim 7 limitation) further comprising directing the acoustic pulse at a machined section of the casing at the selected depth, having a known inner diameter nor (claim 14 limitation) wherein the casing comprises a machined section having a known inner diameter at the selected depth, and Kuijk teaches neither (claim 8 limitation) wherein the machined section includes a surface hardened to enhance an amplitude of a reflection of the acoustic pulse nor (claim 15 limitation) wherein the machined section includes a hardened surface for enhancing an amplitude of a reflection of the acoustic pulse.    
Thierry teaches (generally shown in fig. 2; modified by text of [0036]) directing an acoustic pulse from a transducer (fig. 2, transducer T) at a machined section (figs. 2 & 7, calibration apparatus 46) of the casing (fig. 2, casing 22) ([0036] “Additionally or alternatively, the acoustic calibration apparatus 46 may be integral with the casing 22”) at the selected depth ([0038] “FIG. 7 illustrates an example of the acoustic calibration apparatus 46 in which the segments 74, 76, and 78 are distributed by depth”; [0043] “The depth where the acoustic calibration apparatus 46 is located may be known to the data processing system 38 (e.g., stored on the memory 42)”), and having the diameter of the casing (fig. 2, casing 22), wherein the machined section (figs. 2 & 7, calibration apparatus 46) includes a hardened-surface/surface-hardened (see exemplary fig. 7, segment 78) to/for enhance/ing an amplitude of a reflection of the acoustic pulse ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thierry’s calibration apparatus with Kuijk’s system and associated method thereby providing better calibration including by having a standardized location with known impedance  and thus leading to increased repeatability, increased accuracy, as well as providing additional utilizations such as increased versatility in cement evaluations. Kuijk as modified still does not explicitly teach wherein the machined section of the casing has a known inner diameter, however, it is the Examiner’s position that it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the diameter of Thierry’s machined section with Kuijk ultrasonic estimating apparatus/method ([0024] “ultrasonic estimating method for estimating an inner diameter of a casing”) thereby proving an initial measurement thereof which can be utilized for diameter comparisons to other portions of the casing and/or for diameter comparisons over time.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and updated Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2023. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2855